UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                                                                   ORDER
                      – v.–

 STEVEN PAULINO,                                               19 Cr. 54 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the Defendant’s sentencing, previously scheduled for

April 8, 2020, will now take place on May 15, 2020 at 4:00 p.m. in Courtroom 705 of the

Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.


Dated: New York, New York
       April 2, 2020
